Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  7/30/2021.  The instant application has claims 2-11 pending. The system/apparatus  for encrypting data utilizing address-based tweak for storage in memory. There a total of 11 claims.
Allowable Subject Matter

The examiner notes that subject matter relating to urgency values compared to threshold value and memory traffic  to determine the re-key time  incorporated into independent claims would overcome applied prior art and lead to allowance of instant application see Specifications Par. 0044-0045.

Response to Arguments
Applicant's arguments filed 7/302021 have been fully considered but they are not persuasive.
 
The applicant argues that encryption key is changed based on time or memory region is not taught by Powell.

.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-11  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US Patent 8458491 to Powell.

Regarding Claim  2, 7, Powell discloses An apparatus comprising: a central processor unit (CPU) core to generate unencrypted data to be stored in memory(Col 5 Ln 50-64, the each block of data sent from CPU to scrub controller for encryption then onto memory & Fig. 3 item 130, 120, 150) cryptographic circuitry, external to the CPU core, to: determine the unencrypted data is to be encrypted, and encrypt the unencrypted 

Regarding Claim  3, 8,  Powell discloses The apparatus of claim 2, wherein the cryptographic circuitry, external to the CPU core, is to encrypt the unencrypted data according to an Advanced Encryption Standard(Col 10 Ln 62- Col 11 Ln 2).  

Regarding Claim  4, 9,  Powell discloses The apparatus of claim 2, wherein the cryptographic circuitry, external to the CPU core, is to: receive encrypted data from the memory, decrypt the encrypted data, and provide the decrypted data to the CPU core(Fig. 7 item 331 & Fig. 6 item 323, decrypt the retrieved data).  

Regarding Claim  5, 10,  Powell discloses The apparatus of claim 2, wherein the cryptographic circuitry, external to the CPU core, is to: receive data from the memory, and upon determining the data received from the memory is unencrypted, provide the data to the CPU core without performing decryption(Fig. 7 item 31, decrypting when is no match).  

Regarding Claim  6, 11,  Powell discloses The apparatus of claim 2, wherein the memory is dynamic random-access memory(Col 4 Ln 16-40, scrubbable disk).

	Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov